Case 1:20-cv-01306-CFC Document 19 Filed 08/02/21 Page 1 of 16 PageID #: 182




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELA WARE


Zyrcuits IP LLC,

                          Plaintiff,

                   v.                      Civil Action No. 20-1306-CFC

Acuity Brands, Inc.,

                          Defendant.


Zyrcuits IP LLC,

                          Plaintiff,

                   V.                      Civil Action No. 20-1307-CFC

Universal Electronics Inc.,

                         Defendant.


David W. duBruin, GRA WTHROP GREENWOOD, PC, Wilmington, Delaware

            Counsel for Plaintiff

Richard L. Renck, DUANCE MORRIS LLP, Wilmington, Delaware

            Counsel for Defendant Acuity Brands Inc.

Jeremy Douglas Anderson, FISH & RICHARDSON, P.C., Wilmington, Delaware;
Neil J. McNabnay, Ricardo J. Bonilla, Rodeen Talebi, FISH & RICHARDSON,
P .C., Dallas, Texas

            Counsel for Defendant Universal Electronics Inc.
Case 1:20-cv-01306-CFC Document 19 Filed 08/02/21 Page 2 of 16 PageID #: 183




                       MEMORANDUM OPINION




August 2, 2021
Wilmington, Delaware
                                     11
 Case 1:20-cv-01306-CFC Document 19 Filed 08/02/21 Page 3 of 16 PageID #: 184




                                                            coLMFONNoLLY
                                                                    CIDEF JUDGE

      Plaintiff Zyrcuits IP LLC has sued Defendants Acuity Brands, Inc. and

Universal Electronics Inc. for infringement of claim 4 of U.S. Patent No. 6,671,307

(the #307 patent). Zyrcuits IP LLC v. Acuity Brands Inc., No. 20-1306, D.I. 12;

Zyrcuits IP LLCv. Universal Electronics Inc., No. 20-1307, D.I. 12. Pending

before me are Defendants' motions to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6). No. 20-1306, D.I. 13; No. 20-1307, D.I. 15. Defendants argue

I should dismiss Zyrcuits's complaints because the #307 patent is invalid under 35

U.S.C. § 101 for failing to claim patentable subject matter. Zyrcuits's actions

against Acuity and Universal Electronics are not consolidated, but both motions to

dismiss present identical issues. Accordingly, I address both motions in this

Memorandum Opinion.

I.    BACKGROUND

      Zyrcuits filed complaints against Acuity Brands and Universal Electronics as

part of an enforcement campaign asserting the #307 patent. See, e.g., Zyrcuits IP

LLC v. Wink Labs, Inc. No. 19-1607, D.I. 1 (Aug. 29, 2019); Zyrcuits IP LLC v.

IKEA N. Am. Servs., LLC, No. 21-0299, D.I. 1 (Feb. 26, 2021); Zyrcuits IP LLCv.

Zen Within, Inc., No. 21-0758, D.I. 1 (May 26, 2021). The complaints do not
Case 1:20-cv-01306-CFC Document 19 Filed 08/02/21 Page 4 of 16 PageID #: 185




contain any background allegations about the parties besides jurisdictional facts.

See No. 20-1306, D.I. 12; No. 20-1307, D.I. 12.

      The relevant substantive content of the complaints is identical. The #307

patent is titled "Spread-Spectrum High Data Rate System and Method." The

patent describes applying signal codes to blocks of interleaved data for spread-

spectrum transmission. #307 patent at 2:25-30. According to the patent's written

description, spread-spectrum transmission was previously accomplished using

parallel codes. #307 patent at 1:21-24.

      Zyrcuits alleges that Acuity and Universal Electronics infringe claim 4 of the

#307 patent. No. 20-1.306, D.I. 12; No. 20-1307, D.I. 12. Claim 4 recites

               [a] spread-spectrum method improvement for sending
            data over a communications channel, comprising the
            steps of:
                   storing, at a transmitter, N bits of interleaved data
               as stored data, with N a number of bits in a symbol;
                   selecting, at said transmitter in response to the N
               bits of stored data, a chip-sequence signal from a
               plurality of 2N chip-sequence signals, as an output
               chip-sequence signal; and
                   transmitting, at said transmitter, the output chip-
               sequence signal as a radio wave, at a carrier
               frequency, over said communications channel, as a
               spread-spectrum signal.

In other words, claim 4 describes grouping together data that may come from

multiple sources, applying a single chip-sequence code to the grouped data, and

then transmitting the code by radio wave.


                                          2
Case 1:20-cv-01306-CFC Document 19 Filed 08/02/21 Page 5 of 16 PageID #: 186




II.    LEGAL STANDARDS

       A.    Stating a Cognizable Claim

      To state a claim on which relief can be granted, a complaint must contain "a

short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but the

complaint must include more than mere "labels and conclusions" or "a formulaic

recitation of the elements of a cause of action." Bell At/. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citation omitted). The complaint must set forth enough

facts, accepted as true, to "state a claim to relief that is plausible on its face." Id at

570. A claim is facially plausible "when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

omitted). Deciding whether a claim is plausible is a "context-specific task that

requires the reviewing court to draw on its judicial experience and common sense."

Id. at 679 (citation omitted).

      When assessing the merits of a Rule 12(b)( 6) motion to dismiss, a court

must accept as true all factual allegations in the complaint and it must view those

facts in the light most favorable to the plaintiff. See Umland v. Planco Fin. Servs.,

542 F.3d 59, 64 (3d Cir. 2008); Schmidt v. Skolas, 770 F.3d 241,249 (3d Cir.

2014) (internal quotation marks omitted).



                                            3
Case 1:20-cv-01306-CFC Document 19 Filed 08/02/21 Page 6 of 16 PageID #: 187




      B.     Patent-Eligible Subject Matter

      Section 101 of the Patent Act defines patent-eligible subject matter. It

provides: "Whoever invents or discovers any new and useful process, machine,

manufacture, or composition of matter, or any new and useful improvement

thereof, may obtain a patent therefor, subject to the conditions and requirements of

this title." 35 U.S.C. § 101.

      There are three judicially-created limitations on the literal words of§ 101.

The Supreme Court has long held that laws of nature, natural phenomena, and

abstract ideas are not patentable subject matter. Alice Corp. Pty. v. CLS Bank Int'/,

573 U.S. 208, 216 (2014). These exceptions to patentable subject matter arise

from the concern that the monopolization of "these basic tools of scientific and

technological work" "might tend to impede innovation more than it would tend to

promote it." Id (internal quotation marks and citations omitted). Abstract ideas

include mathematical formulas and calculations. Gottschalk v. Benson, 409 U.S.

63, 71-72 (1972).

      "[A]n invention is not rendered ineligible for patent [protection] simply

because it involves an abstract concept[.]" Alice, 573 U.S. at 217.

"[A ]pplication[s] of such concepts to a new and useful end ... remain eligible for

patent protection." Id. (internal quotation marks and citations omitted). But in

order "to transform an unpatentable law of nature [or abstract idea] into a patent-


                                          4
Case 1:20-cv-01306-CFC Document 19 Filed 08/02/21 Page 7 of 16 PageID #: 188




eligible application of such law [or abstract idea], one must do more than simply

state the law of nature [or abstract idea] while adding the words 'apply it."' Mayo

Collaborative Servs. v. Prometheus Lab ys, Inc., 566 U.S. 66, 71 (2012) (emphasis

omitted).

      In Alice, the Supreme Court established a two-step framework by which

courts are to distinguish patents that claim eligible subject matter under § 101 from

patents that do not claim eligible subject matter under§ 101. The court must first

determine whether the patent's claims are drawn to a patent-ineligible concept-

i.e., are the claims directed to a law of nature, natural phenomenon, or abstract

idea? Alice, 573 U.S. at 217. If the answer to this question is no, then the patent is

not invalid for teaching ineligible subject matter. If the answer to this question is

yes, then the court must proceed to step two, where it considers "the elements of

each claim both individually and as an ordered combination" to determine if there

is an "inventive concept-i. e., an element or combination of elements that is

sufficient to ensure that the patent in practice amounts to significantly more than a

patent upon the [ineligible concept] itself." Id. at 217-18 (alteration in original)

(internal quotations and citations omitted).

      Issued patents are presumed to be valid, but this presumption is rebuttable.

Microsoft Corp. v. i4i Ltd. Partnership, 564 U.S. 91, 96 (2011). Subject-matter

eligibility is a matter of law, but underlying facts must be shown by clear and


                                           5
Case 1:20-cv-01306-CFC Document 19 Filed 08/02/21 Page 8 of 16 PageID #: 189




convincing evidence. Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir.

2018).

III.     DISCUSSION

         Applying the two-step framework from Alice, I find that the #307 patent is

invalid under § 101. The #3 07 patent's claims are directed to the abstract idea of

grouping data together with a single code and do not contain any inventive

concept.

         A.    Claim 4 Is Representative

         Acuity and Universal Electronics argue, and Zyrcuits does not dispute, that

claim 4 is representative of all the patent's claims. No. 20-1306, D.I. 14 at 9; No.

20-1307, D.I. 16 at 8.

         B.    Alice Step One - Whether the Claims Are Drawn to Patent-
               Ineligible Subject Matter

         I begin by determining whether the claims at issue are directed to a patent-

ineligible concept. Alice, 573 U.S. at 217. "[C]laims are considered in their

entirety [at step one] to ascertain whether their character as a whole is directed to

excluded subject matter." Internet Pats. Corp. v. Active Network, Inc., 790 F.3d

1343, 1346 (Fed. Cir. 2015).

         "The Supreme Court has not established a definitive rule to determine what

constitutes an 'abstract idea' sufficient to satisfy the first step of the Mayo/Alice

inquiry." Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1334 (Fed. Cir. 2016)


                                            6
Case 1:20-cv-01306-CFC Document 19 Filed 08/02/21 Page 9 of 16 PageID #: 190




(citation omitted). The Court has recognized, however, that fundamental economic

practices, methods of organizing human activity, and mathematical formulae are

abstract ideas. See Bilski v. Kappos, 561 U.S. 593, 611 (2010) ("fundamental

economic practice" of hedging is unpatentable abstract idea); Alice, 573 U.S. at

220-21 ("organizing human activity" of intermediated settlement falls "squarely

within realm of 'abstract ideas"'); Gottschalk, 409 U.S.at 68, 71-72 (mathematical

algorithm to convert binary-coded decimal numerals into pure binary code is

unpatentable abstract idea); Parker v. Flook, 437 U.S. 584, 594-95 (1978)

(mathematical formula for computing "alarm limits" in a catalytic conversion

process is unpatentable abstract idea).

      To determine whether claims are directed to an abstract idea courts generally

"compare the claims at issue to those claims already found to be directed to an

abstract idea in previous cases." Enfish, 822 F.3d at 1334. The Federal Circuit has

also instructed district courts to consider as part of Alice's step one whether the

claims "focus on a specific means or method that improves the relevant technology

or are instead directed to a result or effect that itself is the abstract idea and merely

invoke generic processes and machinery." McRO, Inc. v. Bandai Namco Games

Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (citing Enfish, 822 F.3d at 1336).

      Applying these standards, I find that the #307 patent is directed to the

abstract idea of grouping spread-spectrum data together with a single code instead


                                            7
Case 1:20-cv-01306-CFC Document 19 Filed 08/02/21 Page 10 of 16 PageID #: 191




of with parallel codes. The Federal Circuit has explained repeatedly that claims

directed to the manipulation of data are abstract absent additional features, because

"information as such is an intangible." Elec. Power Grp., LLC v. Alstom S.A., 830

F.3d 1350, 1353 (Fed. Cir. 2016); see also, e.g., In re Bd. ofTrs. ofLeland

Stanford Junior Univ., 989 F.3d 1367, 1372 (Fed. Cir. 2021) ("[M]athematical

algorithms for performing calculations, without more, are patent ineligible under §

101"); iLife Techs., Inc. v. Nintendo ofAm., Inc., 839 Fed. App'x 534,537 (Fed.

Cir. 2021) ("We have routinely held that claims directed to gathering and

processing data are directed to an abstract idea."); Two-Way Media Ltd. v. Comcast

Cable Commc 'ns, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017) (claims focused on

sending and monitoring information are directed to an abstract idea).

      Representative claim 4 is directed to the manipulation of information: It

requires "storing" specified data, "selecting" a signal based on the stored data, and

then "transmitting" the signal. #307 patent at claim 4. Zyrcuits repeatedly refers

to the content of claim 4 as an "algorithm." No. 20-1306, D.I. 16 at 5, 6, 9. "A

process that start[ s] with data, add[s] an algorithm, and end[ s] with a new form of

data [is] directed to an abstract idea." RecogniCorp, LLC v. Nintendo Co., Ltd., 855

F.3d 1322, 1327 (Fed. Cir. 2017) (citing Digitech Image Techs., LLC v. Elecs.for

Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014)). This is exactly what is recited in

claim 4.


                                          8
Case 1:20-cv-01306-CFC Document 19 Filed 08/02/21 Page 11 of 16 PageID #: 192




      Zyrcuits argues that claim 4 teaches a technical solution to the problem of

spread-spectrum signal transmission without using parallel codes. No. 20-1306,

D.I. 14 at 7. According to Zyrcuits, the #307 patent teaches "particular

techniques-with limiting detail-to solve the problem of transmitting spread-

spectrum signals without using parallel codes." No. 20-1307, D.I. 19 at 7.

      The Federal Circuit has explained that claims directed to forms of data

collection and manipulation are not directed to an abstract idea if they offer

technical improvements to computer technology. Compare Smart Sys.

Innovations, LLC v. Chi. Transit Auth., 873 F.3d 1364, 1372 (Fed. Cir. 2017) ("We

have determined that claims directed to the collection, storage, and recognition of

data are directed to an abstract idea.") with Enfish, 822 F.3d at 1336 (finding

claims subject-matter eligible when directed to the "improvement to computer

functionality itself'). Zycruits relies on the Enfish line of cases to argue that the

#307 patent is subject-matter eligible since, according to Zyrcuits, it describes

specific techniques with limiting detail. No. 20-1306, D.I. 16 at 4, 7.

      Claim 4, however, does not provide a technical solution to a technical

problem. Indeed, Zyrcuits fails to identify in its briefing any particular technical

solution disclosed in the #307 patent. No. 20-1306, D.I. 16 at 7. Instead, Zyrcuits

points to unexplained block quotes from the patent and the unsupported,

conclusory statement in the Complaints that "[c]laim 4 addresses the problem of


                                           9
Case 1:20-cv-01306-CFC Document 19 Filed 08/02/21 Page 12 of 16 PageID #: 193




interference and output signal distortion with a technical solution." No. 20-1306,

D.I. 12 ,r 10; No. 20-1307, D.I. 12110.

      This is not surprising, because the language of claim 4 lacks technical

specificity. The step of storing "N bits of interleaved data as stored data, with N a

number of bits in a symbol" could simply be summarized as "storing data as stored

data." #307 patent at claim 4 (10:20-22). The selection step teaches "selecting ...

a chip-sequence signal from a plurality of2N chip-sequence signals," but provides

no details about how this selection should be made. #307 patent at claim 4 (10:22-

25). The third and final step requires nothing more than "transmitting ... the

output chip-sequence signal as a radio wave, at a carrier frequency, over said

communications channel, as a spread-spectrum signal"-i.e., transmitting data in a

known way. The "how" information Zyrcuits points to only confirms that the

storing, selecting, and transmitting steps are exactly what they first appear to be-

i.e., the abstract manipulation of information.

      Claim 4 may use technical jargon, but that does not mean it teaches a

technical solution. See Ericsson Inc. v. TCL Commc 'n Tech. Holdings Ltd., 955

F.3d 1317, 1326 (Fed. Cir. 2020) ("Although written in technical jargon, a close

analysis of the claims reveals that they require nothing more than this abstract

idea."), cert. denied sub nom. Ericsson Inc. v. TCL Commc 'n, 209 L. Ed. 2d 752

(U.S. 2021). And it may be true that the #307 patent is directed to a useful idea,


                                          10
Case 1:20-cv-01306-CFC Document 19 Filed 08/02/21 Page 13 of 16 PageID #: 194




but a patent is still invalid for lack of subject-matter eligibility when it teaches a

useful abstract idea. See Secured Mail Sols. LLC v. Universal Wilde, Inc., 873

F.3d 905, 910 (Fed. Cir. 2017) ("The fact that an [idea] can be used to make a

process more efficient, however, does not necessarily render an abstract idea less

abstract.").

       In short, representative claim 4 is directed to the idea of applying a signal

code to a block of interleaved data (thereby avoiding parallel codes), and the claim

does not provide any guidance on how to accomplish this idea. Therefore the #307

patent is directed to an abstract idea.

       C.      Inventive Concept

       Having found that the #307 patent is directed to an abstract idea, I must

determine whether its claims contain an '"inventive concept' sufficient to

'transform' the claimed abstract idea into a patent-eligible application." Alice, 573

U.S. at 221 (quoting Mayo, 566 U.S. at 77). It is insufficient for the patent to

"simply state the law of nature while adding the words 'apply it."' Mayo, 566 U.S.

at 72. A claim directed towards an abstract idea must include "'additional

features' to ensure 'that the [claim] is more than a drafting effort designed to

monopolize the [abstract idea]."' Alice, 573 U.S. at 221 (alterations in original)

(quoting Mayo, 566 U.S. at 77). No such additional features exist here, and I find

that, whether considered individually or as an ordered combination, the claim


                                           11
Case 1:20-cv-01306-CFC Document 19 Filed 08/02/21 Page 14 of 16 PageID #: 195




elements of the #307 patent do not "transform" the claimed abstract idea into

patent-eligible subject matter.

      Claim 4 simply takes an abstract idea for transmitting data and implements it

"at a transmitter" as a "radio wave" over a "communications channel." #307

patent at claim 4 (10:20, 28-29). The invocation of generic communication

technology does not provide an inventive concept. See Alice, 573 U.S. at 222; SAP

Am., 898 F .3d at 1170 (carrying out improved mathematical operations on a

generic computer is not inventive); Elec. Power, 830 F.3d at 1355 (holding the

claims at issue did not contain an inventive step because they did "not require any

nonconventional computer, network, or display components").

      Zyrcuits argues that there is a disputed factual issue about whether claim 4

recites "well-understood, routine, and conventional activities." No. 20-1306, D.I.

16 at 8 (citing Berkheimer, 881 F.3d at 1369 and Cellspin Soft, Inc. v. Fitbit, Inc.,

927 F.3d 1306, 1317 (Fed. Cir. 2019), cert. denied sub nom. Garmin USA, Inc. v.

Cellspin Soft, Inc., 140 S. Ct. 907 (2020)). But Zyrcuits cannot artificially create a

dispute of fact by making the conclusory allegation that "claim 4 embodies an

inventive concept," No. 20-1306, D.I. 12 ,r 12; No. 20-1307, D.I. 12 ,r 12, when the

#307 patent itself resolves any possible factual issues. Figures 1 and 2 of the

patents show a prior art system that includes a generic transmitter and a

communication channel. #307 patent at 1:30-50, figs. 1, 2. The patent also


                                          12
Case 1:20-cv-01306-CFC Document 19 Filed 08/02/21 Page 15 of 16 PageID #: 196




explains that the claimed process can be implemented on a "general purpose

processor." #307 patent at 3:52. Implementing an abstract idea on a general

purpose processor or a generic transmitter does not constitute an inventive step.

Alice, 573 U.S. at 222.

      In arguing that the #307 patent is subject-matter eligible, Zyrcuits asserts

that the claimed process was unconventional. But the alleged unconventional

process is the abstract idea to which claim 4 is directed, and the abstract idea itself

cannot provide the inventive feature required at step two. See Mayo, 566 U.S. at

72-73 (explaining the inventive concept must be "significantly more" than the

abstract idea itself); BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed.

Cir. 2018) ("a claimed invention's use of the ineligible concept to which it is

directed cannot supply the inventive concept"); Cellspin Soft, Inc., 927 F .3d at

1316 ("An inventive concept reflects something more than the application of an

abstract idea using well-understood, routine, and conventional activities previously

known to the industry." (internal quotation marks and citation omitted)). The

expert declaration of Dr. Schilling submitted by Zyrcuits in opposition to the

pending motion confirms this conclusion. The inventive concept identified by Dr.

Schilling-i.e., the method for spread-spectrum data transmission without parallel

codes-is the abstract idea to which claim 4 is directed. See No. 20-1306, D.I. 12,

Ex. 3 ,I 18. The #307 patent lacks any additional features that would make the


                                          13
Case 1:20-cv-01306-CFC Document 19 Filed 08/02/21 Page 16 of 16 PageID #: 197




claims eligible under § 101, because it simply applies an abstract idea using

conventional technology.

IV.   CONCLUSION

      For the reasons stated above, I find that the #307 patent is invalid under§

101 for lack of subject-matter eligibility. Accordingly, I will grant Acuity Brands,

Inc. 's Motion to Dismiss Plaintiffs First Amended Complaint for Failure to State a

Claim, No. 20-1306, D.I. 13, and Universal Electronics Inc.'s Renewed Rule

12(b)(6) Motion to Dismiss for Failure to State a Claim, No. 20-1307, D.I. 15.

      The Court will issue Orders consistent with this Memorandum Opinion.




                                         14
